United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 17, 2006
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                        ))))))))))))))))))))))))))               Clerk

                              No. 06-20382

                        ))))))))))))))))))))))))))

DEALER COMPUTER SERVICES INC, formerly known as Ford Dealer
Computer Services Inc

                 Plaintiff – Appellant

     v.

FORD MOTOR COMPANY

                 Defendant – Appellee


         Appeal from the United States District Court for the
                  Southern District of Texas, Houston



Before JOLLY, PRADO, and OWEN, Circuit Judges.

PER CURIAM:*

     AFFIRM.    See 5TH CIRCUIT RULE 47.6.




     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.